Citation Nr: 0011835	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  99-01 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for squamous cell 
carcinoma of the skin, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had active duty service from April 1943 to March 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in September 1997, a statement of the case was issued in 
November 1998, and a substantive appeal was received in 
December 1998. 


FINDING OF FACT

The veteran's service-connected squamous cell carcinoma of 
the skin is manifested by markedly disfiguring scars from 
excised lesions of the face, neck, and back, but no 
discoloration, color contrast, or the like.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 50 percent for the veteran's service-connected 
squamous cell carcinoma of the skin have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1-4.14, 4.118 and Diagnostic Code 7800 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he has suffered an increase in the 
severity of this service-connected disability.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well-grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  After noted that the claims 
file includes VA examinations and private hospital records, 
the Board finds that the record as it stands is adequate to 
allow for equitable review of the veteran's increased rating 
claim and that no further action is necessary to meet the 
duty to assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Pursuant to a January 1995 RO rating decision, the veteran 
was granted service connection and assigned a 50 percent 
evaluation for squamous cell skin carcinoma as a result of 
exposure to mustard gas in service.  The RO continued the 50 
percent evaluation by a rating decision dated June 1997 and 
this appeal ensued.

The veteran contends that the evaluation assigned for his 
squamous cell skin carcinoma does not adequately reflect the 
severity of his skin symptomatology.  The veteran contends 
that an evaluation in excess of 50 percent is warranted under 
38 C.F.R. § 4.118, Diagnostic Code 7800.

The veteran was afforded a VA examination in June 1993 in 
which the veteran reported nonhealing sores and ulcers over 
both shoulders and he had had such for the past 50 years.  He 
had a history of prolonged sun exposure while stationed in 
India and a history of at least 23 basal cell carcinomas 
removed from his face and neck.  Of note was a biopsy of one 
of the ulcers on his back 8 years prior which failed to show 
malignant change, past treatment had been with Efudex and 
surgery.  Efudex had been without success and he suffered 
from scabs and oozing from the ulcers most of the time.  The 
examination showed a 1.25" x .75" crusted nodular lesion 
located on the left shoulder.  There was a trophic eroded 
lesion measuring 1" x .5" over on the posterior right 
shoulder.  Multiple pearly lesions many eroded were noted.  
There was a large one beneath the right orbit, one noted on 
the left lateral nasolabial fold and a pearly lesion on the 
left forehead, with a central ulcer measuring 9 mm and a 
pigmented pearly lesion behind the left ear.  In addition, 
multiple scaly lesions on erythematous bases were noted 
especially prominent on the right cheek.  The examiner noted 
that the small tumors and nodules were mostly located on the 
face and the large nodules were located on the back.  There 
were no nervous manifestations noted.  The veteran's 
condition was characterized by the examiner as markedly 
disfiguring.  

Private hospital records dated December 1993 from Seaway 
Hospital show that the veteran had two basal cell carcinomas 
removed.  A 5 cm carcinoma of the left temporal area and a 3 
cm carcinoma of the right side of the nose were removed.  In 
December 1994, the veteran had three squamous cell carcinomas 
of the face removed.  Two on the right cheek area, 
approximately 4.0 cm in size and one in the left cheek area.

Private hospital records from Henry Ford Wyandotte Hospital 
dated May 1996 show that the veteran had three squamous cell 
carcinoma lesions removed.  One on the right cheek measuring 
5 cm, a 3 cm lesion of the left nasolabial area, and a 3 cm 
lesion of the left side of the neck.  In November 1996 the 
veteran had a lesion removed from behind his left ear.  

In a May 1997 VA examination the veteran reported occasional 
itching from his problem and he noted that there was mental 
stress associated with this problem because of the scars and 
revisions of cancer and flaps and things that have occurred 
on his face and this had caused him to somewhat withdraw from 
contact with the public and avoid consultation jobs on his 
job and so it impacted his ability to make a living and 
aggressively go after accounts that he would otherwise have 
pursued.  The examination showed erythematous infiltrative 
changes in several locations of the face.  He had a few on 
the back and was suspicious of another three or four active 
cancers at this point and time.  He was being referred back 
to his physician who would continue to excise these lesions.  
The examiner commented that the veteran had had various types 
of modalities. Moh's chemosurgeries, cyosurgeries, excisions, 
dissections and curettages were reported.  The distribution 
of the disorder was basically the face, the eyes, ears, 
cheeks, also the back and shoulders and some on the chest.  
The diagnosis was multiple skin cancers secondary to exposure 
to chemical gases and sunlight.

A letter dated October 1998 from the veteran's private 
treating physician, Raj K. Gupta, M.D. indicated that the 
veteran had been a patient since 1979 and had multiple basal 
cell carcinomas and squamous cell carcinomas of the face.  He 
indicated that 30 had been removed and continued to have 
removal of squamous cell carcinomas from his facial area.

In addition, the Board has also reviewed the color slides 
showing the extent of the veteran's skin disorder to the 
face, neck, chest, and back as well as his written statements 
describing his symptoms and disability.  

The veteran's squamous cell carcinoma of the skin has been 
evaluated under Diagnostic Code 7800, scars disfiguring, 
head, face or neck.  Under this code, a 50 percent evaluation 
is warranted for a facial scaring that is complete, 
exceptionally repugnant on one side of the face, or where 
there is marked or repugnant bilateral disfigurement.  A Note 
to this code also provides that when, in addition to tissue 
loss and cicatrization, there is marked discoloration, color 
contrast, or the like, the 50 percent evaluation may be 
increased to 80 percent.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7800.

The Board has reviewed the evidence including the color 
slides of the veteran's head, face, neck, back, and chest 
taken in connection with his appeal.  The scars from the 
excised skin cancer lesions can be viewed as resulting in 
marked disfigurement of the facial, neck, and shoulder area.  
However, the evidence of record does not demonstrate marked 
discoloration, color contrast, or the like so as to warrant a 
80 percent evaluation under Diagnostic Code 7800.  The color 
slides clearly show the various scars, but do not, in the 
Board's view, show that the listed criteria for a 80 percent 
rating have been met.  

In reaching this decision, the Board would emphasize to the 
veteran that it does acknowledge the severity of his 
disability.  However, the evaluation to be assigned must be 
based on regulatory criteria.  The provisions of Diagnostic 
Code 7800 contemplate marked disfigurement and call for 
assignment of a 50 percent rating when there is evidence of 
such.  In this case, a 50 percent rating is in effect in 
recognition of the marked disfigurement caused by the 
veteran's disability.  However, the evidence does not show 
that the criteria for a 80 percent evaluation have been met.  
Although the Board sympathizes with the veteran in light of 
his multiple procedures to remove the lesions, it is not free 
to ignore the regulatory rating criteria.  The evidence shows 
numerous scars, but does not show marked discoloration, color 
contrast, or the like, associated with those scars.

The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his squamous cell carcinoma of the skin has 
resulted in marked interference with his employment beyond 
that contemplated by the schedular criteria or necessitated 
frequent periods of hospitalizations.  Therefore, in the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
assignment of an increased evaluation must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

